United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3820
                         ___________________________

                              Teresa Lynette Bloodman

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

Rhonda Wood, Circuit Court Judge for the Twentieth Judicial District of Arkansas,
in her official and individual capacity; Cody Hiland, Individually and in his official
 capacity as Prosecuting Attorney for the Twentieth Judicial District of Arkansas;
    Joan Shipley, Individually and in her official capacity as Deputy Prosecuting
               Attorney for the Twentieth Judicial District of Arkansas

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                              Submitted: June 17, 2013
                                Filed: June 24, 2013
                                   [Unpublished]
                                   ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.
        Teresa Bloodman appeals the district court’s1 with-prejudice dismissal of her
civil complaint. We conclude that the district court did not abuse its discretion in
determining that abstention would be appropriate under Younger v. Harris, 401 U.S.
37 (1971). See Plouffe v. Ligon, 606 F.3d 890, 892-93 (8th Cir. 2010) (Younger
abstention doctrine provides that federal courts should abstain from exercising
jurisdiction when (1) there is ongoing state proceeding, (2) which implicates important
state interests, and (3) there is adequate opportunity to raise relevant federal questions
in state proceeding). Accordingly, we modify the dismissal to be without prejudice,
see Anderson v. Schultz, 871 F.2d 762, 766 (8th Cir. 1989) (dismissal without
prejudice is appropriate where court abstains under Younger), and affirm the dismissal
as modified. See 8th Cir. R. 47B.
                          ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.

                                           -2-